On consideration of the "Petition for Extraordinary Relief in the Nature of a Writ of Mandamus,” filed in the above-entitled action, it is, by the Court, this 25th day of June 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed. Bumpus v. Thurnher, Miscellaneous Docket No. 73-31, June 25, 1973.
Chief Judge Darden would dismiss the petition for the relief sought is not in aid of this Court’s jurisdiction.
Judge Duncan would order the respondents to show cause why the relief sought should not be granted.